Citation Nr: 0823283	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-04 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from January 1955 to November 
1970.

This appeal initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office (RO) in Hartford, 
Connecticut.  


FINDINGS OF FACT

The veteran's diabetes mellitus cannot clearly be 
disassociated from the veteran's military service.  He was 
awarded a Vietnam Service Medal with 1 Bronze Service Star, 
indicating at least duty in support of combat operations in 
Vietnam.  He and several officers who served with him 
indicated that they airlifted supplies into Vietnam, and from 
base to base in Vietnam.  Thus, evidence suggests he was on 
the ground in Vietnam.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
diabetes mellitus is related to military service.  
38 U.S.C.A.  §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because this decision effects a complete grant of the benefit 
sought on appeal, appellate review of this claim may be 
conducted without prejudice to the veteran, Bernard v. Brown, 
4 Vet. App. 384 (1993), and it is unnecessary to analyze the 
impact of the regulations defining VA's duty to assist.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In view of 
the allowance no additional development or notice is 
indicated.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  The record contains service medical 
records, statements of fellow members of service, service 
personnel records of the veteran, and service personnel 
records of his fellow members of service.  

Entitlement to service connection for diabetes mellitus

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for diseases listed in 
38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).  Type 
II diabetes mellitus is such a disease.

Regarding his Agent Orange claim, he reports that he was 
exposed to Agent Orange during his service in Vietnam.  The 
veteran has submitted statements from fellow members of 
service.  In an August 2004 statement, L. H., reported that 
the veteran flew as a crewmember during combat missions to 
Vietnam.  In a September 2004 statement, J. M., indicated 
that he and the veteran served in Vietnam from May to August 
1968.  It is indicated on file that supplies were taken to 
and unloaded at bases in Vietnam, and from base to base in 
Vietnam.  As such, it is presumed to be that he was on the 
ground in Vietnam.

A review of the DD-214 (Armed Forces of the United States 
Report of Transfer or Discharge) shows that the veteran 
received the Vietnam Service Medal (VSM) with one Bronze 
Service Star.  According to a review of the Department of 
Defense decorations and awards, this indicates that the 
veteran at least flew over Vietnam.  As noted above, it is 
indicated by other evidence that he was on the ground in 
Vietnam.  Finally, the record also shows that he had 
temporary duty in Southeast Asia.   

Therefore, taking into consideration the credible statements 
of the veteran and his fellow service members as well as the 
official records documenting duty in Southeast Asia, the 
Board finds that the evidence is at least in equipoise.  With 
resolution of reasonable doubt in the veteran's favor, 
service connection for diabetes mellitus, is warranted.


ORDER

Service connection for diabetes mellitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


